   Case: 4:20-cv-00977-ACL Doc. #: 9 Filed: 01/27/21 Page: 1 of 7 PageID #: 74




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SHAWN LIGGINS, SR.,                               )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )            No. 4:20-cv-977-ACL
                                                  )
OFFICER UNKNOWN LEWIS, et al.,                    )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of an amended complaint filed by plaintiff

Shawn Liggins, Sr., a prisoner who is proceeding herein pro se and in forma pauperis. For the

reasons explained below, the Court will dismiss defendant Ashley Lewis from this action, and

will direct the Clerk to issue process upon the amended complaint as to defendant Dr. Fe

Fuentes.

                                          Legal Standard

       This Court is required to dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319,328 (1989). An action fails to state a claim upon which relief may be granted ifit does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       A claim is facially plausible when the. plaintiff "pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial
   Case: 4:20-cv-00977-ACL Doc. #: 9 Filed: 01/27/21 Page: 2 of 7 PageID #: 75




experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered

within the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, evenpro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                    The Amended Complaint

       Plaintiff filed the amended complaint pursuant to 42 U.S.C. § 1983 against Ashley Lewis

and Dr. Fe Fuentes in their individual capacities. He identifies Lewis as a corrections officer at

the St. Louis City Justice Center, and he identifies Dr. Fuentes as a medical doctor employed by

Corizon. The allegations in the amended complaint concern events that occurred when plaintiff

was a detainee at the St. Louis City Justice Center. He alleges as follows.

       On May 17, 2020, three unidentified detainees "escaped their assigned cells and

approached Officer Ashley Lewis with their property packed, requesting to speak to the

Lieutenant, Officer Ashley Lewis'.s supervisor." Plaintiff alleges that although Lewis had a duty

to protect him and should have reported the detainees "per the City of St. Louis Department of



                                                 2
   Case: 4:20-cv-00977-ACL Doc. #: 9 Filed: 01/27/21 Page: 3 of 7 PageID #: 76




Public Safety Division of Corrections Handbook policy," she failed to report that the detainees

had left their cells. The three detainees later ran past Lewis, entered the recreation area, and beat

plaintiff. As a result of the beating, plaintiffs "tooth went through [his] upper lip - severed lip."

Plaintiff also suffered a hand fracture, and was rendered temporarily unconscious.

       On that same date, plaintiff was taken to the medical department and was examined by

Nurse Morse. Nurse Morse told plaintiff she needed to call Dr. Fe Fuentes to get approval to

"send [plaintiff] out for stitches." However, Dr. Fuentes refused to approve medical care for

plaintiff. As a result, plaintiff did not receive stitches in his lip, nor did he receive any other

medical care. He was left with a "permanent bruise about the mouth" and loss of range of motion

of his hand, among other injuries. He seeks monetary and injunctive relief.

                                            Discussion

       The Court first addresses plaintiffs allegations against Dr. Fuentes. Because plaintiff was

a pretrial detainee at the time in. question, plaintiffs claims against Dr. Fuentes arise under the

Due Process Clause of the Fourteenth Amendment. Schoelch v. Mitchell, 625 F.3d 1041, 1046

(8th Cir. 2010) (citing Kahle v. Leonard, 477 F.3d 544, 550 (8th Cir. 2007)). However, because

pretrial detainees are entitled to "at least as great protection" as that afforded convicts under the

Eighth Amendment, courts apply the same deliberate indifference standard as that applied to

conditions-of-confinement claims brought by convicts. Crow v. Montgomery, 403 F.3d 598, 601

(8th Cir. 2005) (quoting Owens v. Scott County Jail, 328 F.3d 1026, 1027 (8th Cir. 2003)).

       To establish that a denial of medical care rises to the level of an Eighth Amendment

violation, an inmate must show that a defendant acted with deliberate indifference. Schaub v.

Von Wald, 638 F.3d 905, 914 (8th Cir. 2011). The test for deliberate indifference consists of two

prongs. Id. First, an inmate must show that he "suffered from an objectively serious medical



                                                  3
   Case: 4:20-cv-00977-ACL Doc. #: 9 Filed: 01/27/21 Page: 4 of 7 PageID #: 77




need." Id Second, an inmate must show that the defendant knew of and deliberately disregarded

that need. Id

       Having thoroughly reviewed the amended complaint and liberally construed plaintiffs

allegations, the Court concludes that plaintiff has adequately alleged he suffered from an

objectively serious medical need, and that Dr. Fuentes actually knew of and deliberately

disregarded that need. The Court therefore concludes that plaintiff has stated a viable deliberate

indifference claim against Dr. Fuentes, and will require Dr. Fuentes to respond to the amended

complaint.

       The Court now addresses plaintiff's allegations against Lewis. Plaintiff claims Lewis is

liable to him because she violated the policy set forth in the City of St. Louis Department of

Public Safety Division of Corrections Handbook when she failed to report the three detainees.

However, an internal jail policy or procedure does not create a constitutional right, nor does a

prison official's failure to follow such a policy rise to the level of a § 1983 claim. Phillips v.

Norris, 320 F.3d 844, 847 (8th Cir. 2003) (citing Kennedy v. Blankenship, 100 F.3d 640, 643

(8th Cir. 1996)); Gardner v. Howard, 109 F.3d 427, 430 (8th Cir. 1997) (failure to follow prison

policy is not basis for § 1983 liability). Therefore, plaintiff's claim against Lewis fails to the

extent it is premised solely upon her alleged violation of a policy set forth in the City of St. Louis

Department of Public Safety Division of Con:ections Handbook.

       Plaintiff can also be understood to assert a constitutional failure-to-protect claim against

Lewis. For the reasons explained above, the Court will analyze this claim under the Eighth

Amendment deliberate indifference standard. See Hott v. Hennepin County, Minnesota, 260 F .3d

901, 905 (8th Cir. 2001) (applying the Eighth Amendment deliberate indifference standard to a

pretrial detainee's failure-to-protect claim). This standard requires plaintiff to show an objective



                                                  4
   Case: 4:20-cv-00977-ACL Doc. #: 9 Filed: 01/27/21 Page: 5 of 7 PageID #: 78




and a subjective component. The objective component requires plaintiff to demonstrate a

substantial risk of serious harm, and the subjective component requires him to show that Lewis

acted with a culpable state of mind; that is, that she actually knew of, but deliberately

disregarded, that risk. Blades v. Schuetzle, 302 F.3d 801, 803 (8th Cir. 2002) (quoting Perkins v.

Grimes, 161 F.3d 1127, 1130 (8th Cir. 1998)).

        With respect to the subjective component, Lewis must be aware of facts from which she

could infer the existence of a substantial risk of serious harm, and she must also draw the

inference. Farmer v. Brennan, 511 U.S. 825, 837 (1994). The Eighth Amendment is not violated

when an official fails "to alleviate a significant risk that he should have perceived but did not."

Id. at 838. "[N]ot ... every injury suffered by one prisoner at the hands of another ... translates

into constitutional liability for prison officials responsible for the victim's safety." Id. at 834.

       In the case at bar, plaintiff alleges that the three detainees escaped their assigned cells

and, with their personal property in hand, approached Lewis and asked to speak to her

supervisor. Plaintiff alleges that Lewis failed to report the detainees, and the detainees later ran

to the recreation area and beat plaintiff. Plaintiff does not identify any of the three detainees, nor

does he allege he or anyone else had a history of conflict with them. Plaintiff does not allege that

he or anyone else discussed the three detainees with Lewis, that the detainees behaved in an

aggressive or threatening manner when they approached Lewis, or any allegations that would

permit the inference that Lewis was aware of facts from which she could infer the detainees

posed a substantial risk of serious harm. Plaintiff also failed to allege any such facts in his

original complaint and, as the Court explained in its September 3, 2020 order, the original

complaint therefore failed to state a viable failure-to-protect claim.




                                                    5
   Case: 4:20-cv-00977-ACL Doc. #: 9 Filed: 01/27/21 Page: 6 of 7 PageID #: 79




       While plaintiff is not required to allege and prove Lewis specifically knew about or

anticipated the precise source of harm, he is required to allege more than a general risk of

violence that is inherent in prison life. See Curry v. Crist, 226 F.3d 974, 978 (8th Cir. 2000)

(prison officials "are not required to segregate indefinitely all inmates whose original crimes

suggest they might be capable of further violence"); see also Baker v. Pettis County Jail, 2007

WL 4289693, *7 (W.D. Mo. Nov. 28, 2007) (the reality is that inmates do not always get along;

therefore, inmate's generalized statements that he was not getting along with other inmates and

had been harassed and threatened were insufficient to establish the defendant official had

sufficient knowledge of a substantial risk of serious harm). Plaintiffs allegations establish, at·

most, that Lewis should have, but did not, perceive a significant risk. However, such allegations

do not rise to the level of deliberate indifference, as necessary to state a viable failure-to-protect

claim. See Farmer, 511 U.S. at 838; see also Holden v. Hirner, 663 F.3d 336, 341 (8th Cir.

2011) (explaining, in a failure to protect case, that "deliberate indifference includes something

more than negligence ... it requires proof of a reckless disregard of the known risk."). Having

thoroughly reviewed and liberally construed the allegations in the amended complaint, the Court

concludes plaintiff has failed to state a failure-to-protect claim against Lewis. The Court will

therefore dismiss Lewis from this action.

       Accordingly,

       IT IS HEREBY ORDERED that defendant Ashley Lewis is DISMISSED from this
                                                                                               r,



action, without prejudice. A separate order of partial dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this partial dismissal would not be

taken in good faith.




                                                  6
   Case: 4:20-cv-00977-ACL Doc. #: 9 Filed: 01/27/21 Page: 7 of 7 PageID #: 80




       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause

process to issue upon the amended complaint, pursuant to the service agreement the Court

maintains with Corizon, as to defendant Dr. Fe Fuentes.

       Dated this ~ 7ft, day of January, 2021.




                                               STEPHENN. LIMBAGH,JR.
                                               SENIOR UNITED STATES DISTRICT JUDGE




                                                7
